J-A21001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CARL DINGMAN ARNOLD                        :   No. 230 EDA 2021



                Appeal from the Order Entered January 11, 2021,
                  in the Court of Common Pleas of Pike County,
              Criminal Division at No(s): CP-52-CR-0000208-2017.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED JANUARY 19, 2022

        The Commonwealth appeals from the trial court’s order deferring Carl

Dingman Arnold’s sentence of incarceration, due to the COVID pandemic.

Following review, we dismiss this appeal as moot.

        The facts and procedural history are as follows. On July 6, 2017, Arnold

pled guilty to DUI1 and was sentenced to intermediate punishment. In October

2019, after a hearing, the court found that Arnold violated his IP. On January

2, 2020, the court sentenced Arnold to 12 months to 5 years of incarceration,

to commence effective that date. Arnold filed a post-sentence motion, which

the court denied.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S.A. § 3802.
J-A21001-21



      On March 26, 2020, Arnold requested an emergency furlough from the

trial court; he was concerned about the COVID pandemic given his physical

health and age. The trial court denied his request.

      Arnold subsequently filed an emergency motion for reconsideration of

his sentence, nunc pro tunc, requesting that his sentence be modified so that

he could serve it at home.      On April 1, 2020, with the Commonwealth’s

agreement, the trial court granted Arnold’s request and vacated its January 2,

2020, order. The court imposed various conditions, including the use of an

alcohol detection device, and indicated it would resentence Arnold at some

point in the future.

      On October 29, 2020, the trial court resentenced Arnold to the original

sentence of 12 months to 5 years of incarceration, with credit for time served

of 180 days. However, the court deferred Arnold’s report date until November

30, 2020, due to the number of COVID cases in Pennsylvania and Arnold’s

advanced age and medical conditions. The court retained parole authority.

      As Arnold’s report date approached, the number of COVID cases

increased significantly.   Consequently, the trial court, sua sponte, again

postponed Arnold’s report date to January 11, 2021.

      On January 11, 2021, Arnold reported to the Pike County Correctional

Facility as required. The jail notified the trial court that Arnold had reported.

Concerned about the even greater number of COVID cases, the court

determined that it was still not a good time to incarcerate Arnold.




                                      -2-
J-A21001-21



Consequently, the court again, sua sponte, postponed Arnold’s report date to

March 11, 2021. Shortly thereafter, the Commonwealth appealed that order.

      On March 11, 2021, Arnold reported to the Pike County Correctional

Facility, and started serving his sentence.

      The Commonwealth and the trial court complied with Pennsylvania Rule

of Appellate Procedure 1925.

      On appeal the Commonwealth raises two issues:

      I.    Whether the lower court erred as a matter of law by sua
            sponte entering an order of court releasing [Arnold] from
            the Pike County Correctional Facility without any statutory
            power that permits a court to release a defendant sentenced
            to a maximum term of five years?

      II.   Whether the lower court erred in releasing [Arnold] from the
            Pike County Correctional Facility sua sponte without notice
            and opportunity to be heard provided to the
            Commonwealth?

Commonwealth’s Brief at 4.

      In its first issue, the Commonwealth claims that the trial court erred by

“furloughing” Arnold from jail on January 11, 2021.            Specifically, the

Commonwealth argues that the court lacked statutory authority to do so.

According to the Commonwealth, “[a] trial court may only release an inmate

of a correction facility upon the expiration of the minimum term of

imprisonment on parole, or if an inmate is sentenced to a maximum period of

imprisonment of less than five years.”        Thus, because Arnold’s maximum

sentence was for 5 years, the trial court did not have the authority to “release”

Arnold from jail. Commonwealth’s Brief at 7-8.


                                      -3-
J-A21001-21



      The Commonwealth further maintains that this appeal is not moot even

though Arnold started serving his sentence. It claims that the exceptions to

the mootness doctrine apply in cases involving an inmate’s furlough, citing

Commonwealth         v.   Benn,    680    A.2d    896    (Pa.   Super.    1996).

Commonwealth’s Reply Brief at 2.

      Before addressing the substance of the Commonwealth’s claim, we must

first determine whether we have jurisdiction to consider this appeal. It is well

settled that “an actual case or controversy must exist at all stages of appellate

review.” Benn, 680 A.2d at 897 (citation omitted). “Since the existence of

an actual controversy is essential to appellate jurisdiction, if, pending an

appeal, an event occurs which renders it impossible for the appellate court to

grant any relief, the appeal generally will be dismissed as moot.”           Id.

However, our courts have repeatedly emphasized that cases will not be

dismissed as moot when the issue presented is one of great public importance,

Meyer v. Strouse, 221 A.2d 191 (Pa. 1966); Graziano Construction, Inc.

v. Lee, 444 A.2d 1190 (Pa. Super 1982); Janet D. v. Carros, 362 A.2d 1060

(Pa. Super. 1976), or when the issue is capable of repetition yet escaping

judicial review, Devlin v. Osser, 254 A.2d 303 (Pa. 1969); Werner v. King,

164 A. 918 (1933); Graziano, supra.

      Notably, in Benn, which the Commonwealth relies on, this Court found

that the issue of whether a trial court had the authority to temporarily furlough

a state prisoner satisfied both of the exceptions to the mootness doctrine. In

that case, Benn was serving a 4 to 8 year sentence in a state prison. Benn

                                      -4-
J-A21001-21



petitioned the trial court for a temporary furlough to attend his grandson’s Bar

Mitzvah, which the trial court granted. The Commonwealth appealed claiming

that the court did not have the authority to furlough a state prisoner.

       On appeal, this Court concluded that, although the Bar Mitzvah had

already occurred, the matter was not moot. The Court reasoned that Benn

could request other furloughs during the term of his incarceration. Thus, the

trial court’s authority to grant him a furlough would continue to be a possible

issue throughout the term of his incarceration, yet likely to escape review.

Benn, supra at 542.           Additionally, the issue presented in Benn would

generally address a trial court’s jurisdiction to furlough any prisoner under the

authority of the Bureau of Corrections, which had not been addressed

previously, and therefore, was a matter of great public importance. Id.

       The instance case, however, is distinguishable from Benn. Here, shortly

after the Commonwealth filed this appeal, Arnold started serving his sentence.

Based upon the credit time, Arnold had already served 6 months of his one-

year minimum sentence when he returned to jail on March 11, 2021.

Furthermore, as of October 5, 2021, when this Court heard argument in this

matter, Arnold had finished serving his minimum sentence. At that point, the

trial court undeniably had the authority to parole Arnold.2 Therefore, unlike

____________________________________________


2 Generally, the Sentencing Code provides that all persons sentenced to
“maximum terms of five years or more shall be committed to the Bureau of
Corrections for confinement.” 42 Pa.C.S.A. § 9762. However, the Legislature
created an exception to that provision in the Vehicle Code, which provides that
(Footnote Continued Next Page)


                                           -5-
J-A21001-21



Benn, the trial court’s authority to release Arnold would not continue to be a

possible issue during the remainder of his incarceration.

       Additionally, unlike Benn, the trial court’s decision here was limited to

a very narrow set of circumstances relating to only Arnold’s particular health

situation in the midst of a global pandemic.     The Commonwealth agreed to

Arnold’s release from the county jail at the start of the pandemic. The same

facts regarding the risk to Arnold continued to be present when the trial court

authorized the subsequent deferrals. As such, we cannot say that this was a

matter of great public importance to qualify as an exception to the mootness

doctrine.

       We therefore conclude that the exceptions to the mootness doctrine do

not apply, and the Commonwealth’s appeal is moot.            As such, we are

precluded from considering the merits of this appeal and must dismiss it for

lack of jurisdiction.

       Appeal dismissed.




____________________________________________


DUI offenders subject to a maximum sentence of five years may serve their
confinement in a county facility. 75 Pa.C.S.A. § 3804. The Vehicle Code
further grants the sentencing judge parole supervision over offenders whose
sentences are being served in county prison. 75 Pa.C.S.A. § 3815(a). Parole
may be granted once the defendant has served the mandatory minimum term
of imprisonment, subject to certain requirements. 75 Pa.C.SA. 3815(b). See
Commonwealth v. Flaherty, 89 A.3d 286, 290 (Pa. Super. 2014).




                                           -6-
J-A21001-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                          -7-